Citation Nr: 0947925	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a disability rating in excess of 10 
percent for bilateral tinnitus.


FINDING OF FACT

The Veteran has current tinnitus affecting both the right and 
left ears, which is service connected and evaluated as 10 
percent disabling.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

In April 2005, the Veteran claimed entitlement to separate 10 
percent evaluations for tinnitus in each ear.

The version of Diagnostic Code 6260, in effect since June 13, 
2003 provides that only a single evaluation can be provided 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2009).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus under the 
old or new versions of the rating criteria.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no schedular basis for 
assigning more than a single, 10 percent rating for tinnitus, 
and there is no evidence that would warrant consideration of 
an extraschedular rating, the Veteran's appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
38 C.F.R. § 3.321(b) (2009).


ORDER

Entitlement to more than a single, 10 percent rating for 
tinnitus is denied.



____________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


